DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 02/03/2021.	
3.	Claims 1-17 are pending. Claims 1-9 are under examination on the merits. Claims 1, 2 are amended. Claims 10-17 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable Duan et al. (WO 2017164822 A1;  hereinafter “Duan”) in view of He et al. (Controlled growth of a metal–organic framework on gold nanoparticles, CrystEngComm, 2016, 18, 5262–5266;  hereinafter “He”). 

Regarding claim 1: Duan teaches a bimetallic nanostructure with stimuli-responsiveness (Page 1, [0002]), comprising: a metal seed, a nanogap including a dopamine-modified stimuli-responsive copolymer attached to only a portion of the metal seed, and a metal shell 

    PNG
    media_image1.png
    450
    574
    media_image1.png
    Greyscale

However, He teaches the growth of a zeolitic imidazolate framework (ZIF-8) on Au
nanoparticles (NPs) which is controlled through tuning of the Au NP surface structure using competitive ligands, which results in concentric core–shell, eccentric core–shell or Janus nano-hybrids (Page 5262 , Abstract, lines 1-6). He teaches a facile strategy that controls the growth
of a zeolitic imidazolate framework (ZIF-8) on the surface of gold NPs in colloidal solution at room temperature as shown below (Page 5262, Fig. 1). The selective growth is driven by surface functionalization of Au NPs via competitive ligand adsorption. Both hydrophilic
and hydrophobic ligands are employed to adsorb and assemble on Au NPs, resulting in anisotropic surface domains on the Au NPs with different affinities to ZIF-8 precursors
(Page 5263, Fig. 3). The ligand ratio is proven to be a key factor for manipulating the coverage of ZIF-8 on Au NPs, leading to the formation of Microporous metal–organic frameworks (MOF)-based nano-hybrids (Au-ZIF-8) with tunable structures, such as concentric core–shell, eccentric core–shell and Janus nano-hybrids (Page 5263, Fig. 2b–d; Page 5263, left Col., 2nd para, lines 1-13).

    PNG
    media_image2.png
    465
    526
    media_image2.png
    Greyscale

In an analogous art of the bimetallic nanostructure, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ligand ratio (i.e., a dopamine-modified stimuli-responsive copolymer) by Duan, so as to produce a metal seed comprising a first portion and a second portion, wherein the first portion of the metal seed is enclosed by the nanoqap and the second portion of the metal seed is exposed onto a surface of the bimetallic nanostructure as taught by He, and would have been motivated to do so with reasonable expectation that this would result in providing the formation of microporous metal–organic frameworks (MOF)-based nano-hybrids (Au-ZIF-8) with tunable structures, such as concentric core–shell, eccentric core–shell and Janus nano-hybrids (Page 5263, Fig. 2b–d) due to the ligand ratio which is proven to be a key factor for manipulating the coverage of ZIF-8 on Au NPs, leading to the formation of MOF-based nano-hybrids (Au-ZIF-8) as suggested by He (Page 5263, left Col., 2nd para, lines 1-13).

Regarding claim 2: Duan teaches the bimetallic nanostructure with stimuli-responsiveness (Page 1, [0002]), wherein each of the metal seed and the metal shell is selected from the group comprising gold, silver, copper and a combination thereof (Page 36, Claim 17), and the metal seed and the metal shell are not the same (Page 31, [00199]; Page 36, Claim 19).
Regarding claim 5: Duan teaches a bimetallic nanostructure with stimuli-responsiveness (Page 1, [0002]), comprising: a metal seed, a nanogap including a dopamine-modified stimuli-responsive copolymer attached to only a portion of the metal seed, and a metal shell surrounding the nanogap as shown in Fig 1 (Page 2, [0008]-[0009]; Page 34, Claims 1-2). Duan is silent regarding the nanogap size is increased at a temperature less than the lower critical solution temperature of the stimuli-responsive copolymer, while it is decreased at a temperature equal to or more than the lower critical solution temperature of the stimuli-responsive copolymer, so that the nanogap size may be controlled by temperature.
However, since Dune in view of He discloses the identical or substantially identical a bimetallic nanostructure with stimuli-responsiveness as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the nanogap size control by temperature will inherently be the same as claimed (i.e. the nanogap size is increased at a temperature less than the lower critical solution temperature of the stimuli-responsive copolymer, while it is decreased at a temperature equal to or more than the lower critical solution temperature of the stimuli-responsive copolymer, so that the nanogap size may be controlled by temperature). If there is any difference between the product of Dune in view of He and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 

Regarding claim 6: Duan teaches the bimetallic nanostructure with stimuli-responsiveness (Page 1, [0002]), wherein the nanogap further comprises a Raman dye (Page 11, [0098]; Page 34, Claims 7-8)

Regarding claim 7: Duan teaches the bimetallic nanostructure with stimuli-responsiveness (Page 1, [0002]), which has an eccentric form (Page 6. [0072]; Page 14, [00109]; Page 36, Claim 22). 

Regarding claim 8: Duan teaches a bimetallic nanocluster structure formed by aggregation of the bimetallic nanostructure (Page 31, [00205]).  

Regarding claim 9: Duan teaches a metal nanoprobe for detection of a surface-enhance Raman scattering (SERS)-based target material, using the bimetallic nanostructure (Page 4, [0045]; Page 7, [0080]; Pages 18-19, [00131]). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable Duan et al. (WO 2017164822 A1;  hereinafter “Duan”) in view of He et al. (Controlled growth of a metal–organic framework on gold nanoparticles, CrystEngComm, 2016, 18, 5262–5266;  hereinafter “He”) as applied to claim 1 above, and further in view of  Schilli et al. (New Double-Responsive Block Copolymer Synthesized via RAFT Polymerization: Poly(N-isopropylacrylamide)-block-poly(acrylic acid), Macromolecules 2004, 37, 7861-7866; hereinafter “Schilli”). 

Regarding claims 3-5: The disclosure of Duan in view of He  is adequately set forth in paragraph 7 above and is incorporated herein by reference. Duan in view of He does not expressly teach the stimuli-responsive copolymer is a diblock copolymer consisting of a hydrophilic polymer block and a stimuli-responsive polymer block, wherein the hydrophilic polymer block is poly(acrylic acid), and the stimuli-responsive polymer block is poly(N-isopropylacrylamide) (polyNIPAM). 
	However, Schilli teaches the preparation of poly(N-isopropylacrylamide)-block-poly(acrylic acid), PNIPAAm-b-PAA, with low polydispersity by reversible addition-fragmentation chain transfer (RAFT) polymerization in methanol, wherein the block copolymers respond to both temperature and pH stimuli (Page 7861, Abstract, lines 1-3) as shown below (Page 7861, Fig 1). With benefit of providing a combination of pH-responsive PAA and temperature-
responsive PNIPAAm creates systems that respond to combined external stimuli. Conjugation of drugs or proteins to PNIPAAm-b-PAA generates thermo- and pH-responsive entities that can be addressed through external stimuli (Page 7861, left Col. 2nd para., lines 1-6). 


    PNG
    media_image3.png
    506
    503
    media_image3.png
    Greyscale

In an analogous art of the bimetallic nanostructure with stimuli-responsiveness, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the a dopamine-modified stimuli-responsive copolymer by Duan, so as to include a dopamine-modified stimuli-responsive b-PAA generates thermo- and pH-responsive entities that can be addressed through external stimuli as suggested by Schilli (Page 7861, left Col. 2nd para., lines 1-6). 

Response to Arguments
10.	Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/11/2021